DETAILED ACTION
This is the Office action based on the 17217019 application filed March 30, 2021, and in response to applicant’s argument/remark filed on August 31, 2022.  Claims 1-22 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of the invention of Species 1a and Species 2a in the reply filed on August 31, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.03(a)).   Claims 9-14, 16 and 19-22 withdrawn from further consideration pursuant to  37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4, 6-8, 15 and 17-18 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (U.S. Pat. No. 9275834), hereinafter “Park”:--Claims 1, 2: Park teaches a method of selective etching TiN with respect to tungsten (Col. 4, Lines 8-38), comprisingloading a substrate comprising TiN and W into a process chamber (Fig. 3A; Col. 4, Lines 8-38; Step 110 in Fig. 1);generate plasma from a gas mixture comprising a fluorine-containing precursor, such as NF3, an oxygen-containing precursor, such as O2, and a nitrogen-and-hydrogen-containing precursor, such as NH3 in a remote plasma region, then flowing the plasma effluents into the process chamber (Col. 5, Lines 35-55; Steps 120-140 in Fig. 1), the plasma selective etches TiN with respect to tungsten (Col. 4, Lines 8-38).      Park further teaches that the plasma also removes an oxide layer on the TiN layer (Col. 4, Lines 2-7).  This is equivalent to the breakthrough process recited in claim 1.      It is noted that a plasma generated from NF3, NH3 and O2 would inevitably comprise nitrogen species, oxygen species, fluorine species and hydrogen species.     Alternately, although Park does not disclose that the plasma comprises nitrogen species, oxygen species, fluorine species and hydrogen species, since Park teaches that the plasma may include ionized or neutral derivatives of the process gases (Col. 10, Lines 10-20), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to generate a plasma comprising nitrogen species, oxygen species, fluorine species and hydrogen species in the invention of Park.--Claims 3, 4, 6, 7, 15, 17, 18: Park further teaches that the plasma may be generated by using inductively coupled power comprising an inductive coil (Col. 7, Lines 6-9), then flowed through an ion suppressor to filter ions from the plasma so that the plasma have a higher concentration of radicals vs ions (Col. 7, Lines 14-29).--Claim 8: Park further teaches that the etch rate of TiN may be greatly influenced by the gas flow rate and the pressure, such as increasing by a factor of 20 or more by increasing the flow rate of  NH3 from 120 sccm to 150 sccm (Col. 5, Lines 7-34).  Therefore, the etch rate of TiN is a result-effective variable, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to find the optimal etch rate of TiN, such as 100-300 angstroms per minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 rejected under U.S.C. 103 as being unpatentable over Park as applied to claim 4 above, and further in view of  Liu et al. (U.S. PGPub. No. 20140179111), hereinafter “Liu”.--Claim 5: Park teaches selective etching a TiN layer using a gas mixture comprising a fluorine-containing precursor as shown above.  Park further teaches that the fluorine-containing precursor may comprise or consist of one or more of F, F2, BrF3, ClF3, NF3, HF, SF6 and XeF2.  Park fails to teach the fluorine-containing precursor may comprise one of the gases recited in claim 5.        Liu, also directed to selective etching TiN with respect to tungsten ([0009]) by using a remote plasma generated from a fluorine-containing precursor passing through an ion suppressor ([0019-0022, 0035-0041], teaches that the fluorine-containing precursor may comprise CF4, NF3 or XeF2 ([0055]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use CF4, as an equivalent substitution for the NF3 as the fluorine-containing precursor in the invention of Park. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713